ANDERSON, J.
Conceding that the account offered Avas not so itemized or verrified as to become self-proving, under section 1804 of the Code of 1896, there Avas proof sufficient to authorize its going to the jury. The witness Obar testified that the “items of indebtedness as appearing in the account were taken from a statement given to Avitness by the bookkeeper of the defendant, Polytinskv, and that the account Avas furnished by the bookkeeper at defendant’s request.” This evidence was clearly sufficient, as an admission by the defendant, to render the account admissible. The fact that he changed the account after the first Aerification Avas a circumstance to be considered by the jury in weighing the witness’ testimony, but did not render the account inadmissible, when taken in connection Avith the other testimony of the AAltness. Nor did the fact that the witness could not SAvear to the credits on the account prevent its be-in <y offered to show the debits, as the credits Avere farmrable to the defendant. aaIio could not complain that the plaintiff did not SAvear to credits voluutarilv allowed
*182him. Suing on a verified account docs not preclude proof as in «imple action on account. — Sullivan Timber Co. v. Brushagel, 111 Ala. 20 South. 498.
While the account, svas competent, in connection with the other evidence, we do not think that it was so itemized and verified as to become self-proving, under the statute, and the trial court erred in giving charge 3 at the request of the plaintiff.
The evidence as to the nature and purposes for which the account was transferred is rather vague and uncertain, and, as this case must .be reversed, we will not undertake to decide whether or not the suit was properly brought in the name of the present plaintiff, as the evidence as to the transfer and ownership of the account should be clearer on the next, trial.
The judgment of the circuit court is reversed, and the cause is remanded. .
Reversed and remanded.
Tyson, V. •!., and Dowdell and Simpson, JJ., concur.